Citation Nr: 9916942	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  97 - 01 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

Entitlement to service connection for a right knee 
disability. 

Entitlement to service connection for a left knee disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran has verified active service from August 1983 to 
February 1988.  The evidence of record indicates that the 
veteran had a prior, unverified period of active service from 
October 1979 to August 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1996 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

This case was previously before the Board in April 1998, and 
was Remanded to the RO for verification of the veteran's 
first period of active service and additional development of 
the medical evidence, to include obtaining copies of medical 
records reflecting treatment of the veteran for his bilateral 
knee disabilities prior to service entry.  While the 
veteran's initial period remains unverified, the Board finds 
that the medical evidence of record is sufficient to resolve 
the issues on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  On the veteran's service entrance examination, conducted 
in October 1979, no abnormalities of the knees, bilaterally, 
were noted; on his reenlistment examination, conducted in May 
1983, no abnormalities of the knees, bilaterally, were noted.

3.  The service medical records show that during active 
service, the veteran was treated for chondromalacia patella 
of the right knee; trauma of the right knee; a soft tissue 
injury to the left knee; and bilateral knee pain of six 
months duration. 


4.  The veteran's inservice bilateral knee symptomatology may 
not be dissociated from that shown on current private and VA 
examinations.


CONCLUSIONS OF LAW

1.  A left knee disability was incurred during peacetime 
service.  38 U.S.C.A. §§ 1131, 1137, 5107(a) (West 1991 & 
Supp. 1998);  38 C.F.R. §§ 3.303, 3.304 (1998)

2.  A right knee disability was incurred during peacetime 
service.  38 U.S.C.A. §§ 1131, 1137, 5107(a) (West 1991 & 
Supp. 1998);  38 C.F.R. §§ 3.303, 3.304 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claims are plausible and 
are thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  We further find that the facts 
relevant to the issue on appeal have been properly developed 
and that the statutory obligation of VA to assist the veteran 
in the development of his claims has been satisfied.  
38 U.S.C.A. §  5107(a)(West 1991).  In that connection, we 
note that the RO has obtained available evidence from all 
sources identified by the veteran; that he has declined a 
personal hearing; and that he underwent comprehensive VA 
orthopedic, neurologic, and radiographic examinations in 
connection with his claims in May 1996 and in June 1998.  On 
appellate review, the Board sees no areas in which further 
development might be productive.

It is contended that the veteran's service medical records 
reflect inservice treatment for bilateral knee injuries 
during the veteran's second period of active service, and 
that the same diagnoses offered during treatment in active 
service are currently shown on private and VA examination 
reports. 



I.  The Evidence

A report of medical history prepared by the veteran in 
connection with his initial enlistment in October 1979 
includes the veteran's statement that he was treated for a 
basketball injury to the right knee in Binghamton, New York, 
prior to service entry.  He denied any "trick" or locked 
knee problems.  The report of service entrance examination, 
conducted in October 1979, shows that no abnormalities of the 
lower extremities were noted.  Service medical records dated 
in September 1983 reflect complaints of right knee pain of 
three weeks' duration and patellar grinding, clinical 
findings of edema inferior to the patella, and a diagnosis of 
chondromalacia patellae, right knee.  In December 1984, the 
veteran was seen for complaints of a sharp, constant pain 
radiating from the patella to the back of the right knee 
after a fall, with clinical findings of a small amount of 
ecchymosis to the patella, patellar tenderness and mild 
crepitus, and a clinical assessment of trauma to the right 
knee.  In January 1985, the veteran was seen for complaints 
of left knee pain on flexion, which he related to recently 
falling off a curb.  He noted that it hurt when he climbed 
stairs.  Examination revealed some swelling of the left knee 
joint.  The clinical assessment was soft tissue injury to the 
left knee.  In June 1985, the veteran was again seen for 
complaints of bilateral knee pain, especially when walking up 
ladders.  No abnormalities were found on examination.  The 
clinical assessment was rule out ligament/tendon involvement, 
and an orthopedic examination was recommended.  A subsequent 
examination in June 1985 noted a six-month history of 
bilateral knee pain, pain over the tibial tubercle, a history 
of left knee trauma (contusion to the knee), and no history 
of right knee trauma.  Examination revealed hyperextensible 
knee joints, bilaterally; and some palpable fluid in the 
right knee and possibly in the left knee.  The clinical 
assessment was rheumatic joint disease versus chondromalacia 
or Marfan's syndrome.  A plan to aspirate the right knee was 
deferred, and the veteran was referred to the orthopedic 
clinic.  No orthopedic clinic report is available.  The 
veteran's service separation examination disclosed no 
abnormalities of the lower extremities.  

Private treatment records from Harlen C. Hunter, DO, an 
orthopedic surgeon, dated in March and April 1996, cited the 
veteran's complaints of bilateral knee pain, and a history of 
hyperextension of the left knee, with a loud pop, while 
wrestling in 1981 or 1982; overuse of the knees in the 
military while climbing stairs on ships; and current symptoms 
of knees popping and hurting.  Examination revealed a Grade 
IV chondromalacia of the left knee and a Grade III 
chondromalacia of the right knee; a positive grind test, 
bilaterally; tenderness of the inferior pole of the patellae, 
bilaterally; pain in the right knee on hyperflexion and on 
the bounce test; and difficulty in arising from the squat 
position.  The diagnoses included possible degenerated torn 
medial meniscus, right knee; chondromalacia of the knees, 
bilaterally; and patella tendonitis, bilaterally.  A magnetic 
resonance imaging (MRI) study of the right knee was ordered. 

A report of MRI scan of the right knee, conducted at Memorial 
Hospital in April 1996, revealed a small meniscal cyst, 
thought probably to be associated with a small focal 
posterior horn medial meniscus tear.  

A report of VA orthopedic examination, conducted in May 1996, 
cited the veteran's statement that he hyperextended the right 
knee wrestling while in service, with no particular injury to 
the left knee.  His current complaints included a grinding 
noise on knee flexion, bilaterally, worse on the left; 
intermittent pain on the right; and constant discomfort and a 
feeling of weakness on the left when ascending or descending 
stairs.  Examination disclosed crepitus on passive flexion of 
both knees, left worse that the right, and crepitus on 
movement of the patella on the left, with none on the right.  
No instability was found, and McMurry's sign was negative, 
bilaterally.  Flexion was limited to 125 degrees on the left 
and 120 on the right.  
X-ray examination of the knees, bilaterally, was negative.  
The examiner indicated that he had not seen the report of the 
veteran's recent MRI scan.  The diagnosis was chondromalacia 
of the left knee; normal findings on the right.  However, a 
subsequent hand-written entry noted that an MRI of the right 
knee showed a meniscal cyst, a medial meniscus tear, and 
degenerative joint disease of the right knee.  

A rating decision of June 1996 denied service connection for 
a left knee disability, diagnosed as chondromalacia, and for 
a right knee disability, diagnosed as degenerative joint 
disease, giving rise to this appeal.  

In his Notice of Disagreement, filed in September 1996, the 
veteran asserted that he had minor knee problems on entering 
service, but asserted that such problems were intensified and 
aggravated during service, as evidenced by the numerous 
entries regarding knee complaints in his service medical 
records.  He further pointed out that his service entrance 
examination had failed to note any knee disabilities, and 
that his knees were not X-rayed in service. 

A November 1996 letter from Harlen C. Hunter, DO, an 
orthopedic surgeon, included findings on a current 
examination of the veteran's knees, together with a history 
of inservice knee injuries.  It was noted that the veteran 
hyperextended his knees while wrestling in the Navy in 1981 
or 1982; that he had seven years service in the Navy with 
continuing knee pain, bilaterally, particularly with climbing 
stairs; that since that time the veteran's knees have gotten 
progressively worse, with increased popping, pain ,and 
difficulty with deep knee bends; and that his condition had 
worsened since his MRI scan in April 1996.  Findings on 
current examination of the knees included a Grade IV 
chondromalacia of the right knee and a Grade II 
chondromalacia of the left knee with crepitation; a positive 
grind test, bilaterally, worse on the right; tenderness of 
the medial joint line; pain in the right knee on 
hyperflexion; and difficulty with the right knee in 
performing a deep knee bend.  An MRI scan of the right knee 
in April 1996 revealed a tear of the posterior horn of the 
right medial meniscus.  Current findings included the same 
symptoms, with increased grinding and a slight effusion of 
less than one-half ounce.  The diagnosis was bilateral 
chondromalacia of the knees, right greater than left; and a 
degenerated torn medial meniscus of the right knee.  An 
arthroscopy and chondroplasty was recommended, bilaterally, 
and it was noted that the veteran might in time require a 
Genzyme replacement or a [right] meniscal reconstruction.  

Following the Board's remand order of April 1998, no 
objective clinical evidence was obtained establishing the 
existence any preservice injury to the veteran's knees.  
Treatment notes from Kim Reichert, MD, dated from October 
1985 to July 1996 showed only treatment for plantar 
fasciitis, a condition not currently at issue.

A report of VA neurologic examination, conducted in June 
1998, cited the examiner's review of the claims folder, the 
service medical records, and the reports from Dr. Hunter.  
The history provided by the veteran and the findings on 
inservice examinations and treatment of his knee complaints 
were noted and described in detail.  The veteran related that 
during service, his knees were sensitive to swelling, more so 
than prior to service, and that he did not report all 
instances of inservice knee injury.  His complaints had been 
intermittent, most prominently in relation to the back of the 
knee.  Squatting was painful, while bending and kneeling 
caused periodic discomfort, and his symptoms increased in 
intensity, frequency and duration when struck in the area of 
the kneecap, resulting in severe, disabling pain lasting up 
to a minute.  He reported discomfort on mounting a curb or 
climbing a flight of stairs, with occasional buckling of the 
knee.  He indicated that the right knee was more likely than 
the left to become swollen, with resultant pain on bending 
the knee.  He reported a gradual increase in his symptoms, 
with pain on climbing stairs and increased pain on descending 
stairs, and similar symptoms on using a ladder.  He reported 
morning stiffness in the knees, as well as severe bilateral 
knee pain on running.  He offered a history of participation 
in high school athletics, including track and basketball, 
with basketball-related complaints at age 12 or 13.  

Examination disclosed a normal gait and posture; right hip 
flexion elicited complaints of right knee pain; tenderness 
was found at the lateral joint line of the left knee; and the 
patellofemoral articulation was loose and hypermobile.  No 
instability was found, and drawer's and McMurry's signs and 
related phenomenon were negative.  Flare-ups on direct 
contact with the patella, with pain and swelling, were noted, 
together with feelings of instability but no findings of 
weakness.  The veteran's ability to work was limited by 
severe discomfort when squatting or bending.  There were no 
findings of motor, sensory or reflex deficit, and the 
examiner stated that he recognized no limitation of knee 
motion.  No current X-rays studies of the knees were 
available, and an MRI scan was not performed.  The diagnosis 
was incompetence of the patellofemoral articulation, 
associated with some laxity of the joint on the right. 

The examiner found no evidence of loss of sensation, 
incoordination, fatigability or alteration in power secondary 
to knee pain on current neurological examination, while 
noting that during periods of more intense discomfort, 
especially with direct trauma to the knee, there has been 
pain and swelling, with impairment of function rendering 
strength examination unreliable.  It was noted that the 
veteran offered a history of a series of episodes of 
discomfort of the knees in association with participation in 
high school athletics, and of once wearing a right knee 
brace.  On that basis, it was concluded that right knee 
dysfunction was present on the right with certainty and 
probably on the left prior to service entry.  With respect to 
the issue of worsening of the knees in service, the examiner 
stated that there was "no objective evidence" of that.  He 
concluded, however, that there did appear to be worsening in 
service, and called attention to two episodes of direct 
injury to the veteran's knees while in Turkey, in both 
instances with fresh ecchymoses.  Based upon those facts, he 
stated that any change which occurred in the veteran's knees 
during his period of Naval service could reasonably be 
related to events which occurred while he was on active duty.  
As to whether the veteran's current functional impairment of 
the knees was related to the bilateral knee symptomatology 
demonstrated in service, the examiner expressed reluctance to 
answer that question, although noting that the last notation 
in the veteran's service medical records disclosed knee 
symptoms of six months' duration, especially when ascending 
or descending ladders. 

A report of VA orthopedic examination, conducted in June 
1998, cited the preservice history offered by the veteran, as 
well as the information contained in the veteran's service 
medical records and claims folder, including episodes of 
inservice injury and treatment of the veteran's knees, and a 
notation of anterior pain in the knees, bilaterally, of six 
months' duration on going up steps.  His complaints included 
pain underneath the kneecaps, worse on the right; 
intermittent right knee swelling; constant grinding beneath 
both kneecaps; and anterior knee pain on squatting.  He 
complained of knee pain on ascending stairs, requiring that 
he use the handrail, and episodes or "flare-ups" of knee 
pain.  

Examination revealed a normal gait and posture, without a 
limp, and alignment of the lower extremities was normal.  He 
could squat to 120 degrees, bilaterally, and duck walk for a 
few steps, although such maneuvers elicited complaints of 
anterior knee pain on rising from the squatting position.  
Range of right knee motion was limited to 135 degrees on 
flexion, while full extension was demonstrated; and left knee 
motion was limited to 140 degrees of flexion, with full 
extension.  There were no complaints of pain, but a bilateral 
patellofemoral crepitus was noted in both knees on motion.  
There was no effusion, tenderness, patellar hypermobility, , 
and patellar apprehension and tracking were normal.  Drawer's 
sign, Lachman's sign, and pivot shift were all negative, and 
strength was normal.  X-ray studies of the right 
patellofemoral joint revealed a slight lucency beneath the 
lateral facet and a slight spur formation in the lateral 
patellofemoral joint.  The orthopedic diagnoses included 
bilateral anterior knee pain and findings of bilateral 
chondromalacia patellae.  The examiner stated that, based 
upon the veteran's history, "which was the only history [he] 
had," the veteran had bilateral knee pain prior to entering 
service; that he does not believe that the condition worsened 
during service; and that the veteran's current symptoms of 
the right knee being more symptomatic than the left is on the 
basis of natural progression of his anterior knee pain and of 
his anterior patellofemoral pain.  He expressed the opinion 
that the veteran's patellofemoral pain was not related to 
military service.  

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998);  
38 C.F.R. § 3.303(a) (1998).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, including arthritis, when manifested to a 
compensable degree within the initial post service year.  
38 C.F.R. §§ 3.307, 3.309(a) (1998).

Every veteran [of wartime service] shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
in service, except for defects , infirmities, or disorders 
noted at the time of examination, acceptance, enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 1991 & Supp. 1998).  Section 1137 extends the 
presumption of soundness at service entry to any veteran who 
served on active duty after December 31, 1946, utilizing the 
clear and unmistakable evidence standard of § 1111.  
38 U.S.C.A. § 1137 (West 1991 & Supp. 1998). 

The implementing regulation, 38 C.F.R. § 3.304 (1998), 
provides that the veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.

(1) [A] history of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other material evidence in determinations as to 
inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof. 

(2) History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account. 

(3) Signed statements of veterans relating to the 
origin, or incurrence of any disease or injury made in 
service if against his or her own interest is of no force and 
effect if other data do not establish the fact.  Other 
evidence will be considered as though such statement were not 
of record.  10 U.S.C.A. § 1219 (West 1991 & Supp. 1998)

In the instant appeal, no defects, infirmities, or disorders 
of the knees were noted when the veteran was examined, 
accepted and enrolled for service, and he is entitled to the 
presumption of soundness at entry.  38 U.S.C.A. § 1137 (West 
1991 & Supp. 1998);  38 C.F.R. § 3.304 (1998).  In  Akins v. 
Derwinski, 1 Vet. App. 228, 232, the United States Court of 
Appeals for Veterans Claims (Court) stated that once the 
presumption of soundness is in place, the burden shifted to 
VA to offer clear and unmistakable evidence to rebut the 
presumption of soundness at entry, and that in the case of 
aggravation of a preexisting condition, VA must point to a 
specific finding that the increase in disability was due to 
the natural progress of the condition.  The Court described 
the proper application of the relevant regulation, with the 
corresponding presumptions favoring service connection, as 
placing an "onerous" burden on [VA] to rebut the 
presumption of soundness.  

As noted above, only such conditions as are recorded in 
examination reports at service entry are to be considered as 
noted.  A history of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other material evidence in determinations as to 
inception.  38 C.F.R. § 3.304(b)(1);  Crowe v. Brown,  7Vet. 
App. 238, 245 (1994).  

While a history conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence, in this 
case there is no objective medical evidence establishing the 
preservice existence of a bilateral knee injury, a deficiency 
noted by both the VA orthopedic and neurologic examiners in 
their reports.  

In Crowe, supra, the Court stated that the Board was required 
to provide an adequate statement of reasons and bases for any 
conclusion that the presumption of sound condition did not 
apply or was rebutted by clear and unmistakable evidence.  

In Paulson v. Brown,  7 Vet. App. 466, 470 (1995) the Court 
held that, just as a lay person's account of what a physician 
may or may not have diagnosed is insufficient to render a 
claim well grounded, similarly, such a statement does not 
constitute the type of evidence that would serve as a basis 
for the Board's finding that a [psychiatric] disorder 
preexisted service.  That decision further held that, "[t]he 
appellant's account of a prior condition is . . . an 
inadequate basis upon which the Board could have concluded 
that he had a condition which preexisted service."   

In any event, the Board "may not rely upon its own 
unsubstantiated judgment as to whether a disability 
preexisted service, . . . but must support its medical 
conclusions with independent medical evidence in the record 
or through adequate quotation from recognized medical 
treatises."  Crowe v. Brown,  7Vet. App. 238, 245 (1994).

Based upon the foregoing, the Board finds that the veteran is 
entitled to the presumption of soundness as service entry, 
and that there is no clear and unmistakable evidence in the 
record which establishes that a bilateral knee disability 
preexisted service entry.  In the absence of clear and 
unmistakable evidence of a preexisting bilateral knee 
disability, the presumption of soundness at entry is not 
rebutted and the issue of aggravation of a preexisting injury 
does not arise.

The service medical records reflect inservice injuries to the 
veteran's knees, bilaterally.  As noted, those records 
reflect complaints of right knee pain of three weeks' 
duration, patellar grinding, clinical findings of edema 
inferior to the patella, and a diagnosis of chondromalacia 
patellae, right knee, in September 1983.  In December 1984, 
the veteran was seen for complaints of a sharp, constant pain 
radiating from the patella to the back of the right knee 
after a fall, with clinical findings of a small amount of 
ecchymosis to the patella, patellar tenderness and mild 
crepitus, and an assessment of trauma to the right knee.  In 
January 1985, the veteran was seen for complaints of left 
knee pain on flexion, which he related to recently falling 
off a curb.  He noted that it hurt when he climbed stairs.  
Examination revealed some swelling of the left knee joint.  
The clinical assessment was soft tissue injury to the left 
knee.  In June 1985, the veteran was again seen for 
complaints of bilateral knee pain, especially when walking up 
ladders.  The clinical assessment was rule out 
ligament/tendon involvement, and an orthopedic examination 
was recommended.  A subsequent examination in June 1985 noted 
a six-month history of bilateral knee pain, pain over the 
tibial tubercle, a history of left knee trauma (contusion to 
the knee), and no history of right knee trauma.  Examination 
revealed hyperextensible knee joints, bilaterally; and some 
palpable fluid in the right knee and possibly in the left 
knee.  The clinical assessment was rheumatic joint disease 
versus chondromalacia or Marfan's syndrome. 

On recent examination by a private orthopedic surgeon, 
clinical findings included a Grade IV chondromalacia of the 
left knee and a Grade III chondromalacia of the right knee; a 
positive grind test, bilaterally; tenderness of the inferior 
pole of the patellae, bilaterally; pain in the right knee on 
hyperflexion and on the bounce test; and difficulty in 
arising from the squat position.  The diagnoses included 
possible degenerated torn medial meniscus, right knee; 
chondromalacia of the knees, bilaterally; and patella 
tendonitis, bilaterally.  A report of MRI scan of the right 
knee, conducted at Memorial Hospital in April 1996, a small 
meniscal cyst, probably associated with a small focal 
posterior horn medial meniscus tear.  

Further, VA examination in May 1996 disclosed crepitus on 
passive flexion of both knees, left worse that the right, and 
crepitus on movement of the patella on the left, with none on 
the right.  Flexion was limited to 125 degrees on the left 
and 120 on the right.  The diagnosis was chondromalacia of 
the left knee; and a hand-written entry noted that an MRI of 
the right knee showed a meniscal cyst, a medial meniscus 
tear, and degenerative joint disease of the right knee.  

VA neurological examination in June 1998 disclosed that 
tenderness was found at the lateral joint line at the left 
knee; and the patellofemoral articulation was loose and 
hypermobile.  Flare-ups on direct contact with the patella, 
with pain and swelling, were noted, together with feelings of 
instability but no findings of weakness.  The veteran's 
ability to work was limited by severe discomfort when 
squatting or bending.  The diagnosis was incompetence of the 
patellofemoral articulation, associated with some laxity of 
the joint on the right.  The examiner concluded that there 
did appear to be worsening in service, and called attention 
to two episodes of direct injury to the veteran's knees while 
in Turkey, in both instances with fresh ecchymoses.  Based 
upon those facts, he stated that any change which occurred in 
the veteran's knees during his period of Naval service could 
reasonably be related to events which occurred while he was 
on active duty.  He further noted that the last notation in 
the veteran's service medical records disclosed knee symptoms 
of six months' duration, especially when ascending or 
descending ladders. 

If a condition noted during service is not shown to be 
chronic, then continuity of symptomatology after service 
generally is required for service connection.  38 C.F.R. § 
3.303(b) (1998).  The chronicity provision of  38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488 
(1997).

The Board finds that the medical evidence of record 
demonstrates that the veteran had a chronic bilateral knee 
disability during active service, and that he still has such 
a condition.  Thus, the required continuity of symptomatology 
for service connection during and after service is met with 
respect to the veteran's bilateral knee disabilities.  In 
view of the specific clinical findings during active service, 
the Board rejects the conclusion of the VA orthopedic 
examiner in June 1998 that the veteran's current 
patellofemoral pain was not related to military service.  

Based upon the foregoing, the Board finds that service 
connection is warranted for chondromalacia patellae, 
bilaterally; and for a small meniscal cyst associated with a 
small focal posterior horn medial meniscus tear of the right 
knee.  In addition, the Board finds that crepitus, pain and 
swelling on use and during flare-ups, a positive grind test, 
bilaterally; pain and popping of the knees, pain on 
hyperflexion, limitation of knee flexion, difficulty in 
arising from the squat position, and limitation of the 
ability to work by severe discomfort when squatting or 
bending are manifestations of the veteran's service-connected 
bilateral knee disabilities.

The claim for service connection for disability of the knees, 
bilaterally, is granted.


ORDER

Service connection for a left knee disability is granted.

Service connection for a right knee disability is granted.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

